UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-6836



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


THOMAS FLOYD LITTLEJOHN,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Western
District of North Carolina, at Asheville.  Lacy H. Thornburg,
District Judge. (1:90-cr-231-5)


Submitted: September 28, 2006              Decided: October 10, 2006


Before NIEMEYER, TRAXLER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas Floyd Littlejohn, Appellant Pro Se.    Amy Elizabeth Ray,
OFFICE OF THE UNITED STATES ATTORNEY, Asheville, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Thomas Floyd Littlejohn appeals the district court’s

order denying relief on his motion for reduction of sentence under

18 U.S.C. § 3582(c)(2) (2000).      We have reviewed the record and

find no reversible error.     Accordingly, we affirm for the reasons

stated by the district court.      United States v. Littlejohn, No.

1:90-cr-231-5 (W.D.N.C. Apr. 17, 2006).      We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                           AFFIRMED




                                 - 2 -